HDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 14-17, and 19 are objected to because of the following informalities:  
In Claim 14, line 3, “scanner assembly” should read “ultrasound scanner assembly”
In Claim 15, line 1, “comprising acoustic backing material” should read “comprising an acoustic backing material”.
In Claim 16, line 3, “the width” should read “a width”
In Claim 17, line 1, “an ultrasound transducer region” should read “the ultrasound transducer region”
In Claim 17, line 2, “a control region” should read “the control region”
In Claim 19, line 2, “a layered cylindrical shape” should read “the layered cylindrical shape”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, “and the transition region forming an outer layer of the scanner assembly” wherein, “the transition region” lacks antecedent basis.. Based on independent Claim 15 stating a transducer region, Claim 14 transition region is being interpreted as a transducer region. 
Regarding Claim 15, it is also rejected under 35 U.S.C 112(b) because it inherits the indefiniteness of the claim it depends on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-13, and 16 and18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberle (US2007239024A1) (Eberle) 
Regarding Claim 1, Eberle teaches an intraluminal ultrasound imaging device comprising (Fig. 2, paragraph 14, “It is a general object of the present invention to improve the image quality provided by an ultrasound imaging apparatus over known intravascular ultrasound imaging apparatuses): 
a flexible elongate member configured to be inserted into a body lumen of a patient (see Fig.2), the flexible elongate member comprising a proximal portion (see Fig. 2, 3-3 lines, also see Fig. 3) and a distal portion (see Fig 2., 4-4 lines, also see Fig. 4)
an ultrasound scanner assembly disposed at the distal portion of the flexible elongate member (see Fig. 1), the ultrasound scanner assembly comprising: 
a flexible substrate (2) (see Fig. 1, paragraph 35, “The flex circuit ‘2’ preferably comprises a flexible polyimide film layer such as KAPTON™ by DuPont”); 
a transducer region (8) positioned on the flexible substrate (2) (see Fig. 1 paragraph 36, “The interconnection circuitry comprises conductor lines deposited upon the surface of the flex circuit ‘2’ between a set of five (5) integrated circuit chips ‘6’ and a set of sixty-four (64) transducer elements ‘8’); and 
a control region (6) positioned on the flexible substrate (see Fig. 1 paragraph 36), wherein the transducer region and the control region are radially arranged relative to one another (see Fig. 2, when configuration shown in Fig. 1 is wrapped the control region and transducer region share a common axis and are therefore radially arranged).
Regarding Claim 2, Eberle teaches the device of claim 1, wherein the transducer region (8) comprises a plurality of transducers, and the control region (6) comprises a plurality of controllers (see Fig. 1, paragraph 36, “The interconnection circuitry comprises conductor lines deposited upon the surface of the flex circuit ‘2’ between a set of five (5) integrated circuit chips ‘6’ and a set of sixty-four (64) transducer elements ‘8’). 
Regarding Claim 3, Eberle teaches the device of claim 2, wherein the flexible substrate comprises a plurality of conductive traces facilitating communication between the plurality of the transducers and the plurality of controllers (see paragraph 37, conductor lines between chips ‘6’ and transducer elements ‘8’).
	Regarding Claim 5, Eberle teaches the device of claim 1, wherein the flexible substrate (2) further comprises a transition region disposed between the transducer region (8) and the control region (6) (see Fig. 1, paragraph 36-37, wherein the area between integrated circuit chips ‘6’ and transducer elements ‘8’ is a transition region’). 
	Regarding Claim 7, Eberle teaches the device of claim 1, wherein the flexible substrate (2) comprises a central axis extending through a longitudinal width of the flexible substrate (see Fig. 1, the central axis being extending through the middle of cable pads ‘10’ to tapered lead portion ‘11’), and the transducer region (8) and the control region (6) are stacked adjacent one another along the central axis (see Fig. 1 where transducer elements ‘8’ and circuit chips ‘6’ are then rolled, shown in Fig. 2 and are stacked adjacent one another along the axis).
	Regarding Claim 8, Eberle teaches the device of claim 7, wherein the transducer region (8) and the control region (6) are coaxially aligned along the central axis (see Fig. 2, when configuration shown in Fig. 1 is wrapped the control region and transducer region share a common axis and are therefore radially arranged).
	Regarding Claim 9, Eberle teaches the device of claim 1, wherein the flexible substrate (2) extends longitudinally from an inner edge to an outer edge, wherein a proximal portion (see Fig. 2, 3-3 lines, also see Fig. 3), a central portion (Fig. 1, transition region between “6” and “2”), and a distal portion (see Fig 2., 4-4 lines, also see Fig. 4) of the flexible substrate each extend from the inner edge to (see annotated Fig. 1, wherein the edges shown by the arrows can represent either the inner or outer edge)..

    PNG
    media_image1.png
    385
    518
    media_image1.png
    Greyscale

	Regarding Claim 10, Eberle teaches the device of the claim 9, wherein the control region (6) is disposed adjacent the inner edge of the flexible substrate (2) (see Fig. 1, wherein the circuit chips ‘6’ are adjacent to both edges of the flex circuit ‘2’).
	Regarding Claim 11, Eberle teaches the device of the claim 9, wherein the transducer region (8) is disposed adjacent the outer edge of the flexible substrate (2) ((see Fig. 1, wherein the transducer elements ‘8’ are adjacent to both edges of the flex circuit ‘2’). 
	Regarding Claim 12, Eberle teaches the device of claim 1, further comprising a support member (20) (see Fig. 2, see paragraph 45, The KAPTON tube ‘20’ helps to support the integrated circuits ‘6’ during formation of the flex circuit ‘2’ into the substantially cylindrical shaped device”). 
Regarding Claim 13, Eberle teaches the device of claim 12, wherein the support member (20) comprises a cylindrical toroid comprising a lumen (16) extending therethrough (see Fig. 2, KAPTON tube ‘20’ comprising a tube shape, and lumen ‘16’).
	
	Regarding Claim 16, Eberle teaches a method of assembling an intraluminal ultrasound imaging device, the method comprising: 35WO 2019/110699PCT/EP2018/083709
obtaining a flexible substrate comprising a central axis extending along the width of the flexible substrate (2) from an inner edge to an outer edge (see Fig. 1, flex circuit ‘2’); 
positioning an ultrasound transducer region (8) and a control region (6) laterally along the central axis of the flexible substrate (see Fig. 1, wherein circuit chips ‘6’ and transducer elements ‘8’ are laterally along the central axis of flex circuit ‘2’); 
obtaining a support member (20) (see Fig. 2, KAPTON tube ‘20’); 
positioning the support member (20) along the inner edge of the flexible substrate (2) ((see Fig. 2, paragraph 74, “While the flex circuit ‘2’  is drawn into the TEFLON mold during step ‘114’, the KAPTON tube ’20’ is inserted into the TEFLON mold between the integrated circuits ‘6’ (resting against the outer surface of the KAPTON tube ‘20’) and the lumen tube ‘18’ (on the inside).”)); and 
wrapping the flexible substrate (2) around the support member (20) into a layered cylindrical shape (see Fig. 2, also see method paragraphs 70-75), wherein the control region is radially spaced from the support member and the ultrasound transducer region is radially spaced from the control region (see Fig. 2, wrapped configuration of transducer elements ‘8’ and circuit chips ‘6’ share an axis and are therefore radially spaced).
	Regarding Claim 18, Eberle teaches the method of claim 16, wherein positioning the support member (20) along the inner edge of the flexible substrate (2) comprises: positioning the support (see Fig. 2, paragraphs 45 and 74).
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US2007239024A1) (Eberle) in view of Corl (US20160029999A1) (Corl)
Regarding Claim 4, Eberle discloses the device set forth above, but is silent to wherein the plurality of transducers comprises a plurality of capacitive micromachined ultrasound transducers. 
In an analogous ultrasound imaging field of endeavor, Corl teaches an ultrasound imaging device wherein the plurality of transducers comprises a plurality of capacitive micromachined ultrasound transducers (see paragraph 58, “In an exemplary embodiment, the transducer array ‘702’ includes 64 CMUT transducers ‘703’”). 
. 
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US2007239024A1) (Eberle) in view of Nix (US6283921B1) (Nix)
Regarding Claim 6, Eberle discloses the device set forth above, but is silent to the transition region comprising at least one slot extending through the flexible substrate from a first surface to a second surface.
	In an analogous ultrasound imaging field of endeavor, Nix teaches the transition region comprising at least one slot extending through the flexible substrate from a first surface to a second surface (see Fig. 9, col. 6, lines 10-14, col. 7, lines 5-21, stress relief slots “22”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound imaging device of Eberle comprising a slot extending through the flexible substrate of Nix to improve the wrapping process. 

Claim(s) 14-15 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Eberle (US2007239024A1) (Eberle (1)) in view of Eberle (US20070016071A1) (Eberle (2)). 
Regarding Claim 14, Eberle (1) teaches the device of claim 12, but is silent to the flexible substrate being wrapped around the support member with the support member forming an inner layer, the control region forming a middle layer, and the transducer region forming an outer layer of the scanner assembly.
In an analogous ultrasound imaging field of endeavor, Eberle (2) teaches the flexible substrate is wrapped around the support member with the support member forming an inner layer (24), the control region forming a middle layer (42), and the transducer region forming an outer layer (40) of the scanner (see Fig. 3, backing material “24” as an inner layer, electrodes “42” as a middle layer, and transducer material “40” as an outer layer”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Eberle (1) with the support member with the support member forming an inner layer, the control region forming a middle layer, and the transducer region forming an outer layer of the scanner assembly of Eberle (2), to  reduce the length of the imaging assembly and provide greater stability (see paragraph 4, and paragraph 9 “ a superior virtually real-time ultrasonic image of relatively small cavities).

Regarding Claim 15, Eberle (1) as modified by Eberle (2) discloses the device set forth above, but is silent to the device of claim 14, further comprising acoustic backing material positioned between the support member, the control region, and the transducer region. 
However, Eberle (1) further teaches acoustic backing material (22a) positioned between the support member (20), the control region (6), and the transducer region (8) (see Fig. 2, paragraph 45, epoxy “22a”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Eberle (1) modified by Eberle (2) comprising an acoustic backing material position between the support member, the control region, and the transducer region of Eberle (1) to provide signal attenuation and additional structure support. 

Regarding Claim 19, Eberle (1) teaches the method of claim 16, but is silent to wrapping the flexible substrate around the support member into a layered cylindrical shape comprises: wrapping the control region around the support member, and wrapping the ultrasound transducer region around the control region.
(see paragraph 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Eberle (1) with wrapping the flexible substrate around the support member into a layered cylindrical shape comprising: wrapping the control region around the support member, and wrapping the ultrasound transducer region around the control region method of Eberle (2) to reduce the length of the imaging assembly (see paragraph 4, and paragraph 9 “ a superior virtually real-time ultrasonic image of relatively small cavities) 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being anticipated by Eberle (US2007239024A1) (Eberle) in view of Krechting (US10668299B2) (Krechting)
Regarding Claim 17, Eberle discloses the device set forth above, and an ultrasound transducer region and a control region laterally along the central axis of the flexible substrate but is silent to it comprising: 
securing the ultrasound transducer region and the control region within embedded tracks in the flexible substrate. 
In an analogous ultrasound imaging field of endeavor, Krechting teaches securing the ultrasound transducer region and the control region within embedded tracks in the flexible substrate (see column 8, lines 38-62, see piezoelectric crystals and multiplexers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound imaging device of Eberle with securing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER WOLFE NELSON whose telephone number is (571)272-7551. The examiner can normally be reached Mon-Fri 8-am5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/A.W.N./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793